     Case: 1:20-cv-04608 Document #: 45 Filed: 11/05/20 Page 1 of 2 PageID #:2864




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ART ASK AGENCY,                                           )
                                                          )   Case No.: 20-cv-4608
               Plaintiff,                                 )
                                                          )    Judge Manish S. Shah
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED                                   )
ON SCHEDULE A HERETO,                                     )
                                                          )
               Defendants.                                )


     PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT
     AGAINST THE DEFENDANTS IDENTIFIED IN FIRST AMENDED SCHEDULE A

        Plaintiff ART ASK AGENCY (collectively “Plaintiff” or “Anne Stokes”) hereby moves

this Honorable Court for entry of Default and Default Judgment against the following

Defendants, as identified by defendant number and name in the attached Amended Schedule A.

        Plaintiff files herewith a Memorandum of Law in support.

                                            Respectfully submitted,
Dated: November 5, 2020
                                            By:    s/Michael A. Hierl             _
                                                   Michael A. Hierl (Bar No. 3128021)
                                                   William B. Kalbac (Bar No. 6301771)
                                                   Hughes Socol Piers Resnick & Dym, Ltd.
                                                   Three First National Plaza
                                                   70 W. Madison Street, Suite 4000
                                                   Chicago, Illinois 60602
                                                   (312) 580-0100 Telephone
                                                   mhierl@hsplegal.com
                                                   wkalbac@hsplegal.com
                                                   Attorneys for Plaintiff
                                                   ART ASK AGENCY
  Case: 1:20-cv-04608 Document #: 45 Filed: 11/05/20 Page 2 of 2 PageID #:2865



                             CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that a true and correct copy of the

foregoing Motion was electronically filed with the Clerk of the Court and served on all

counsel of record and interested parties via the CM/ECF system on November 5, 2020.

                                                /s/ Michael A. Hierl
                                                Michael A. Hierl




                                            2
